Citation Nr: 9926691	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-23 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to assistance in acquiring specially adapted 
housing or a home adaptation grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel

INTRODUCTION

The veteran had active service from September 1959 to April 
1972.

This appeal arose from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claim for 
assistance in acquiring specially adapted housing or a home 
adaptation grant.

The Board of Veterans' Appeals (Board), following review, 
remanded the veteran's case in March 1998 for further 
development.  The case was returned to the Board in April 
1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  Service connection is currently in effect for left 
sciatic nerve injury with left foot drop, rated 60 percent 
disabling since April 1995; for right total hip replacement 
secondary to avascular necrosis, rated 30 percent disabling 
since September 1992; for left total hip replacement 
secondary to avascular necrosis, rated 30 percent disabling 
since May 1996; for diabetes mellitus, rated 20 percent 
disabling since September 1993; for hearing loss, left ear, 
rated 10 percent disabling since August 1975; and for non-
Hodgkin's lymphoma, rated non-compensable since February 
1990.  A total rating for compensation purposes based on 
individual unemployability has been in effect since March 
1995 and entitlement to special monthly compensation based on 
the loss of use of one foot has been in effect since April 
1995.

3.  The veteran's difficulties with the functions of balance 
and propulsion, precluding locomotion without assistive 
devices, are a result of his loss of use of the left foot 
together with his service-connected disability of the left 
hip.


CONCLUSION OF LAW

The criteria for the grant of assistance in acquiring 
specially adapted housing have been met.  38 U.S.C.A. 
§§ 2101, 5107 (West 1991); 38 C.F.R. § 3.809 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking assistance in acquiring specially 
adapted housing or a home adaptation grant.  The Board finds 
that the veteran's claim is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual Background

The current record shows that service connection is in effect 
for left sciatic nerve injury with left foot drop, rated 60 
percent disabling since April 1995; for right total hip 
replacement secondary to avascular necrosis, rated 30 percent 
disabling since September 1992; for left total hip 
replacement secondary to avascular necrosis, rated 30 percent 
disabling since May 1996; for diabetes mellitus, rated 20 
percent disabling since September 1993; for hearing loss, 
left ear, rated 10 percent disabling since August 1975; and 
for non-Hodgkin's lymphoma, rated non-compensable since 
February 1990.  A total rating for compensation purposes 
based on individual unemployability has been in effect since 
March 1995, when it was determined to be permanent, and 
entitlement to special monthly compensation based on the loss 
of use of one foot has been in effect since April 1995.
At the time of a July 1998 VA neurologic examination it was 
reported that the veteran first noticed weakness in his left 
lower extremity in 1995, approximately two weeks after his 
left hip was replaced.  The report indicated that currently 
the veteran complained of an inability to walk without a foot 
brace and cane.  He did not complain of lower back pain or 
pain in the lower extremities.  He complained of severe 
sensory loss in the left foot, mid-calf down, which appeared 
several years ago and was probably progressing.

On motor examination, strength in the left tibialis anterior, 
left tibialis posterior, left peroneus longus, and extensor 
hallucis longus was 0 out of 5.  The left gastrocnemius 
hamstring showed muscle strength of 4 minus out of 5 and the 
left quadriceps and iliopsoas were 5 minus out of 5.  On 
sensory examination there was no sensation from the left mid-
calf down in all modalities and decreased proprioception, 
vibration, pinprick and light touch on the right side from 
the mid-calf down.

Gait examination revealed foot drop and inability of the 
veteran to go over the step without assistance.  He was able 
to stand without assistance and was unable to squat down 
without assistance.  The diagnoses were foot drop secondary 
to sciatic nerve injury with veteran unable to ambulate 
without a cane or brace, symptoms stable; and mild sensory 
polyneuropathy secondary to diabetes.

Analysis

For the veteran to establish entitlement to specially adapted 
housing under 38 U.S.C.A. § 2101(a) the following 
requirements, in pertinent part, must be met: The veteran 
must be entitled to compensation for permanent and total 
disability due to (1) the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (2) blindness 
in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity, or (3) 
the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (4) the loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.

The veteran's service-connected disabilities include a 
sciatic nerve injury with left foot drop as well as left 
total hip replacement secondary to avascular necrosis.   
While the veteran has required a brace due to the loss of use 
of the left foot, the current record shows that there is some 
loss of strength throughout the left lower extremity and the 
veteran requires the use of a cane as well.  Resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
there is  loss of use of one lower extremity together with 
residuals of organic disease, avascular necrosis, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of a brace and a cane.  
Accordingly, the criteria for granting the veteran assistance 
in acquiring specially adapted housing have been met.  38 
U.S.C.A. § 2101; 38 C.F.R. § 3.809.  As a special home 
adaptation grant is a lesser benefit, it is not for 
consideration at this time.


ORDER

Entitlement to assistance in acquiring specially adapted 
housing is granted.  The appeal is allowed, subject to the 
law and regulations governing the payment of monetary 
benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

